DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, & 8 -10 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “circuit board, a first sensor configured to detect a first physical quantity and a second sensor configured to detect a second physical quantity are arranged on the one side and the other side in the passage direction of the sub-passage with the accommodating portion interposed between the first sensor and the second sensor” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 8-10 are allowable based upon their dependency thereof claim 1.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Qasimi et al. PG. Pub. No.: US 2013/0139584 A1 discloses a flow sensor assembly having a plurality of projections extending from an interior surface of a housing. The method may include coupling the housing to the cover by positioning in substantial alignment with the plurality of projections extending from the interior surface , however is silent on circuit board, a first sensor configured to detect a first physical quantity and a second sensor configured to detect a second physical quantity are arranged on the one side and the other side in the passage direction of the sub-passage with the accommodating portion interposed between the first sensor and the second sensor.
Matsumoto et al. PG. Pub. No.: US 2012/0160024 A1 discloses a ceramic substrate was used as the heat sink, slits were provided, a chip-type intake-temperature detecting element 6 was used, and the intake-temperature detecting element was fixed by solder by using solder pads. The slits are provided in the attachment part side with respect to the intake-temperature detecting element, and the slits are formed along the side of the heat sink that is in the direction perpendicular to the intake flow. On the other hand, the slits are provided in the sub-passage side with respect to the intake-temperature detecting element, and the slits are formed along the side of the heat sink that is in the direction perpendicular to the intake flow. The plurality of slits are disposed in parallel so as to be along the intake flow, the solder pad is connected to a solder pad in the housing of the intake temperature sensor via an inner-layer wiring pattern and is electrically connected to the circuit board via a gold wire. Similarly, the solder pad is also connected to a solder pad in the housing via an inner-layer wiring pattern and is electrically connected to the circuit board via a gold wire, however is silent on circuit board, a first sensor configured to detect a first physical quantity and a second sensor configured to detect a second physical quantity are arranged on the one side and the other side in the passage direction of the sub-passage with the accommodating portion interposed between the first sensor and the second sensor.

Saito et al. PG. Pub. No.: US 2012/0085324 A1 discloses a sensor structure comprising: a housing including a connector that mediates an input/output exchange with an outside and a terminal of the connector; and an electronic circuit board that is mounted inside of the housing and includes a humidity sensing element, the terminal of the connector and the electronic circuit board being electrically connected to each other, the sensor structure being inserted to be attached to an airflow tube through which a main air flows, via a seal material provided in the housing, wherein the housing includes a plurality of bypass channels that each communicate an inside of the housing with an inside of the airflow tube, and the plurality of bypass channels are each provided at an offset point with respect to a flow direction of the main air flowing through the airflow tube, and each have an opening near an inner wall surface of the airflow tube, however is silent on circuit board, a first sensor configured to detect a first physical quantity and a second sensor configured to detect a second physical quantity are arranged on the one side and the other side in the passage direction of the sub-passage with the accommodating portion interposed between the first sensor and the second sensor.
Nakano et al. PG. Pub. No.: US 2010/0242591 A1 discloses a highly-sensitive thermal-type flow-rate sensor with enhanced reliability. Provided is a thermal-type flow-rate sensor including: a passage into which a measurement-target fluid is introduced; and a sensor element which is provided in the passage and which measures the flow rate of the measurement-target fluid. The sensor element includes: a semiconductor substrate; a hollow portion formed in the semiconductor substrate; and a heating resistor formed on an electric insulating film above the hollow portion. The sensor element measures the flow rate of the measurement-target fluid by radiating heat from , however is silent on circuit board, a first sensor configured to detect a first physical quantity and a second sensor configured to detect a second physical quantity are arranged on the one side and the other side in the passage direction of the sub-passage with the accommodating portion interposed between the first sensor and the second sensor.
Nakano et al. PG. Pub. No.: US 2007/0089503 A1 discloses a thermal airflow meter excellent in flow-rate measurement accuracy is provided. The airflow meter has a flow-rate measuring element comprising a heat resistor and a temperature-compensating resistor which are formed on the first base member. A second base member of the airflow meter, provided with a drive circuit and a signal processor, is housed in a casing holding the flow-rate measuring element. The flow-rate measuring element is disposed in an air passage. Of two temperature sensors for measuring temperature at each of two points in the thermal airflow meter, respectively, a first temperature sensor is provided on the first substrate of the flow-rate measuring element, and a second temperature sensor is provided inside the casing. The signal processor has a function of computing an airflow rate, an air temperature, and an air passage wall face temperature on the basis of an output signal of the flow-rate measuring element and respective output signals of the first and second sensors, however is silent on circuit board, a first sensor configured to detect a first physical quantity and a second sensor configured to detect a second physical quantity are arranged on the one side and the other side in the passage direction of the sub-passage with the accommodating portion interposed between the first sensor and the second sensor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FRANCIS C GRAY/           Primary Examiner, Art Unit 2852